Citation Nr: 1002672	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  06-37 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

2.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision rendered by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted a 
50 percent disability rating for the Veteran's PTSD.  In his 
Notice of Disagreement, the Veteran alleges, however, that a 
70 percent rating is justified.  

In October 2009, the Veteran testified before the undersigned 
at a hearing held at the RO.  A transcript of the proceeding 
is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue concerning entitlement to a TDIU is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Service-connected PTSD is manifested by severe sleep 
impairment, nightmares, depressed mood, irritability, 
hypervigilence, and difficulty in establishing and 
maintaining effective work and social relationships.  Total 
occupational and social impairment is not shown.  


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not greater, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in August 2005 described the claims process 
and told the Veteran the status of his claim.  In that 
letter, the RO discussed the evidence necessary to support a 
claim of entitlement to an increased rating for PTSD.  The 
evidence of record was discussed, and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  

In March 2006, the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.  
Finally, in October 2008, the Veteran was advised of the 
pertinent rating criteria for evaluating PTSD and afforded 
another opportunity to identify or submit evidence pertinent 
to the claim.  

The content of these notices provided to the Veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

With respect to VA's duty to assist, relevant treatment 
records were obtained.  Records were also obtained from the 
Social Security Administration (SSA).  VA examinations were 
carried out, and the Board finds that they were adequate in 
that they were conducted by neutral, skilled providers who 
reviewed the record, interviewed the Veteran, and performed 
appropriate examinations prior to providing their 
conclusions.  The Veteran has not identified any additional 
evidence or information which could be obtained to 
substantiate his claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires a 
review of the Veteran's entire medical history regarding that 
disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  When a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2009).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  

Service connection for PTSD was granted by way of a February 
2004 decision.  An initial 30 percent disability rating was 
assigned.  In February 2005, the Veteran sought an increased 
rating, and reported that his PTSD symptomatology had 
increased in severity.  In the rating decision on appeal, the 
RO granted a 50 percent rating.  Although that constitutes a 
partial grant, the Veteran disagreed with the decision, 
contending that a 70 percent rating was warranted.  

Accordingly, the Board has reviewed the evidence to determine 
whether the assignment of a 70 percent or greater rating for 
PTSD is appropriate.  

Diagnostic Code 9411 addresses PTSD.  Under that code, 
evaluations may be assigned ranging between 0 and 100 
percent.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned when PTSD causes occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A maximum 100 percent rating is assigned for PTSD that causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

Here, during the course of the appeal, the Veteran underwent 
two VA examinations.  In addition, he has submitted Vet 
Center records and statements from family and friends.  In 
sum, these records show that PTSD results in occupational and 
social impairment, with deficiencies in most areas, but does 
not result in total occupational and social impairment.  
Thus, for the reasons and bases set forth below, the Board 
finds that the evidence supports the grant of a 70 percent 
evaluation for PTSD, but not higher.  

Turning to the first VA examination in September 2005, 
therein the Veteran endorsed symptoms of hypervigilence, 
angry outbursts, irritability, avoidance of certain social 
events, and difficulty maintaining employment.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned.  A 
score of 50 denotes serious impairment in social and 
occupational functioning.  (The Global Assessment of 
Functioning (GAF) is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).)  The 
evidence from this examination does not support an evaluation 
in excess of 50 percent.  They show occupational and social 
impairment with reduced reliability and productivity.  A 
greater level of occupational and social impairment, as well 
as symptoms that are typically associated with a higher level 
of impairment were not shown.  For example, there was no 
evidence of suicidal ideation, illogical speech, spatial 
disorientation, or panic or depression affecting his ability 
to function independently.  

A Vet Center record dated that some month reflects more 
serious PTSD symptomatology.  Therein, the examiner noted 
that the Veteran experienced tremendous guilt, pain, and 
demoralized feelings since returning from Vietnam.  
Depression was noted as severe, and the examiner noted that 
it prevented him from functioning normally.  In addition, his 
problems with trust, rage, and hyper vigilance were noted to 
have a negative impact on his ability to maintain social 
relationships.  A GAF score of 36 was assigned.  (A GAF score 
of 36 represents some impairment in reality testing or 
communication of major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.)

In sum, while the severity of the symptoms differed greatly 
from that found on VA examination, the Board has no reason to 
doubt that the PTSD symptoms found were accurate, and 
affording the Veteran the benefit of the doubt, the Board 
finds that the Vet Center records are competent medical 
evidence that support the assignment of a 70 percent 
disability rating.  

Similarly, the Board finds that the lay statements submitted 
by the Veteran, his wife, and his ex-wife, while not as 
probative as the competent medical evidence, support the 
assignment of a 70 percent rating.  The spouses both describe 
how PTSD has a significant effect on the Veteran's ability to 
socialize.  They further describe how his frequent nightmares 
and flashbacks occasionally resulted in violent physical 
outbursts.  The Veteran, both in statements of record and in 
testimony before the Board described difficulty sleeping, 
flashbacks, violent outbursts, and social isolation.  

Finally, the findings reported in the January 2009 VA 
examination support the assignment of a 70 percent disability 
evaluation.  That report notes his daily nightmares, bouts of 
violence, difficulty sleeping, avoidance of social 
activities, hypervigilence, and associated feelings of 
depression and despair.  Finally, the GAF score of 40 
assigned again represents major impairment, and is consistent 
with the 70 percent evaluation for PTSD.  

In assigning a 70 percent evaluation herein, the Board 
acknowledges that the Veteran is not shown to have all of the 
symptoms contemplated by a 70 percent evaluation.  In 
assigning a disability rating, however, the Board is not 
required "to find the presence of all, most, or even some, 
of the enumerated symptoms."  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).   

However, while the Veteran's PTSD does result in significant 
disability, the Board finds that the extent of his symptoms 
do not rise to the level of total occupational and social 
impairment so as to warrant a 100 percent evaluation.  
Objective evidence of PTSD symptoms typically associated with 
a 100 percent evaluation, such as gross impairment in thought 
processes, delusions, hallucinations, grossly inappropriate 
behavior, disorientation to time or place, or memory loss, 
were not shown.  For example, the Veteran is able to maintain 
some social contacts and was able to manage his funds.  
Moreover, the VA examiner in 2009 noted that his prognosis 
for improvement was "good."  In sum, the disability does 
not nearly approximate the criteria for a total evaluation.

Finally, the rating schedule represent as far as is 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2009).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

As noted above, the Veteran's PTSD results in significant 
impairment but such impairment, as explained above, is 
contemplated by the pertinent rating criteria.  The rating 
criteria reasonably describe the disability.  In addition, 
while the Veteran is unemployed, unemployment is due to both 
service-connected and non-service-connected disability.  
Given the prognosis for improvement, it is not shown, by 
objective evidence, that the disability causes marked 
interference with employment.  The disability is not shown to 
result in hospitalizations.  Hence, referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  




ORDER

A 70 percent rating for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  


REMAND

In an October 2008 decision, the RO denied the Veteran's 
claim for a total disability evaluation due to individual 
unemployability.  In November 2008, the Veteran submitted a 
statement to the RO in which he indicated his disagreement 
with that decision.  The record does not reflect that the RO 
has issued a statement of the case with respect to this 
issue; hence, a remand of this matter is required for the RO 
to accomplish such action.  See 38 C.F.R. § 19.26 (2006); 
Manlincon v. West, 12, Vet. App. 238 (1999).  

In addition, the RO initially denied the claim for TDIU based 
on the Veteran's failure to report to a VA examination.  An 
examination was eventually conducted in January 2009, and 
while it was focused on the severity of the Veteran's PTSD, 
it did not include an opinion with respect to whether the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of the service-connected 
disability.  Once VA undertakes the effort to provide an 
examination when developing a claim, it must provide an 
adequate one, or, at a minimum, notify a claimant why one 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

VA regulations indicate that when a Veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  

Given the Board's assignment of a 70 percent evaluation for 
PTSD herein, the Veteran meets the schedular criteria under 
38 C.F.R. § 4.16(a) for consideration of TDIU.  As such, an 
adequate examination is warranted prior to further review of 
the claim.  

Accordingly, this matter is REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran should undergo an 
appropriate VA examination to determine 
the effect of the Veteran's service-
connected disability on his employability.  
The examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
as a result of his service-connected 
disability.  The examination report must 
include a complete rationale for all 
opinions and conclusions expressed. 

2.	After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a statement of the case along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
that issue.  The veteran and his 
representative are hereby reminded that to 
obtain appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


